On Petition fob Reheabing.
Felt, J.
Appellant insists that the trial court erred in overruling its motion for a new trial, and that this court erred in holding that reversible error is not shown in the giving of the instructions, and bases this contention on instruction No. 7 given by the court at the request of appellee.
10. Appellee in his original briefs contends that the instructions are not properly in the record because it does not appear from the transcript that any of the instructions were filed with the clerk or that they were so filed at the close of the instruction given the jury; that it does not appear that either the instructions given or those tendered and refused by the court were filed as required by §561 Burns 1914, Acts 1907 p. 652, which appellant has undertaken to follow.
*428The only entry on the subject shown by the transcript is as follows: “Evidence is again resumed and concluded. Arguments are by the different counsel heard. Court instructs said jury by reading certain written instructions which instructions are filed by the court and made a part of the record in this case, and are in the words as follows, to wit: (Copies of certain instructions are here set out).” Section 561 Burns 1914, supra, among other things, provides that: “All instructions requested, whether given or refused, and all instructions given by the court of its own motion, shall be filed with the clerk of the court at the close of the instruction of the jury.” There must be substantial compliance with all the provisions of the statute to authorize the consideration of instructions claimed to be in the record in pursuance of its provisions. The record entry, when liberally construed, shows that the instructions given were filed by the court, and made a part of the record, but it does not show that the instructions tendered and refused were so filed and made a part of the record. Furthermore, the record does not show when the instructions were filed, and the statute requires them to be “filed with the clerk of the court at the close of the instruction of the jury.” Compliance with the statute as to the time of such filing is an essential part of the identification of the instructions and the record in this case does not show such compliance as will enable the court to consider the instructions. The court is not permitted to speculate with statutory requirements, but is bound to enforce them. Such being the state of the record, we need not consider the other alleged reasons why the instructions cannot be considered. Speck v. Kenoyer (1904), 164 Ind. 431, 438, 73 N. E. 896; Inland Steel Co. v. Smith (1906), 168 Ind. 245, 251, 80 N. E. 538; Cleveland, etc., R. Co. v. Powers (1909), 173 Ind. 105, 123, 88 N. E. 1073, 89 *429N. E. 485; Baker v. Gowland (1905), 37 Ind. App. 364, 369, 76 N. E. 1027; Malott v. Hawkins (1902), 159 Ind. 127, 137, 138, 63 N. E. 308; Indiana Union Traction Co. v. Sullivan (1912), 53 Ind. App. 239, 245, 101 N. E. 401; Roach v. Cumberland Bank (1915), 60 Ind. App. 547, 549, 111 N. E. 320.
From this it follows that- no question relating to the instructions is duly presented. Petition for rehearing overruled.
Note. — Reported in 114 N. E. 417. See under (1) 26 Cyc 1180, 1360, 1392; (2) 26 Cyc 1117, 1229, 1419